Citation Nr: 1545229	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-40 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to May 7, 2012 for lumbar degenerative joint disease.

2.  Entitlement to an initial rating in excess of 40 percent starting on May 7, 2012 for lumbar degenerative disc disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1959 to June 1961.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the Veteran's lumbar degenerative disc disease and assigned an initial 20 percent rating.  A June 2012 rating decision increased the rating to 40 percent, effect May 7, 2012, which resulted in the assignment of staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In April 2015, the Veteran testified before the undersigned during a Travel Board hearing. A transcript of this hearing is of record.  
In June 2015, the case was remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.



FINDINGS OF FACT

1.  For the period prior to December 14, 2009, the Veteran's lumbar disability was manifested by complaints of pain, flare-ups, and limitation of motion with forward flexion to 40 degrees or more with no additional limitation with repetitive motion; incapacitating episodes with prescribed bedrest, ankylosis, or additional functional impairment caused by pain was not shown.

2.  Starting December 14, 2009, the Veteran's lumbar disability was manifested by complaints of pain, flare-ups, limitation of motion and functional impairment due to pain that more closely approximated limitation of flexion to 30 degrees; incapacitating episodes with prescribed bedrest or ankyloses was not shown.

3.  The Veteran is not shown to have been unable to obtain or maintain gainful employment as a result of service-connected disability.


CONCLUSIONS OF LAW

1.  Prior to December 14, 2009, the criteria for a disability evaluation in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code (Code) 5237 (2015).
 
2.  From December 14, 2009 to May 7, 2012, the criteria for a disability evaluation of 40 percent for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.40, 4.41, 4.45, 4.71a, Code 5237 (2015).

3.  The criteria for an initial disability evaluation in excess of 40 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.40, 4.41, 4.45, 4.71a, Code 5237 (2015).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The appeal pertains to the initial evaluation assigned for an original grant of service connection, effective from March 31, 2006.  This is a downstream issue from a rating decision dated in March 2008, which initially established service connection for a low back disability and assigned the initial evaluation being contested and its effective date.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, to the extent that there is any defect in, or non-compliance with the statutorily prescribed notice requirements with respect to the issue adjudicated on the merits herein, these deficits are deemed to be non-prejudicial to this claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment and pertinent post-service medical records have been obtained.  Various lay statements to include the Veteran's April 2015 hearing testimony have also been added to the record and the Veteran was provided with VA examinations.  Those examinations describe the low back disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence, including statements from the Veteran, indicating that there has been a material change in the low back disability since the last examination in June 2014. 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Decision Review Officer or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  The VLJ substantially fulfilled this duty by identifying the issues, eliciting testimony on the disability's severity, and obtaining information regarding possible outstanding treatment records.

Based on testimony provided, the Board undertook additional development to obtain outstanding private treatment records identified during the hearing.  In light of the Veteran's testimony that he received Aid and Attendance and information contained in treatment records, the Board also sought additional VA treatment records that did not appear to be associated with the record.  The AOJ undertook the requested development, but since the Veteran did not provide releases, the private treatment records could not be obtained.  The VA treatment record sought did not exist, therefore, no additional development is needed.  

The Veterans Law Judge clarified during the hearing that the issues on appeal did not include the ratings for the Veteran's bilateral lower extremity peripheral neuropathy.  It was noted that the Veteran had initiated an appeal pertaining to the ratings assigned for his peripheral neuropathy, that he had been provided a statement of the case, and that he had not perfected his appeal by filing a substantive appeal.  The Veteran, through counsel, acknowledged this procedural history.  Therefore, these disabilities will not be considered in the increased rating claim.  

Based on the foregoing, the Board finds that VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required in this regard.  The Veteran has not identified nor does the record otherwise indicate that any additional existing evidence that is necessary for a fair adjudication of the claim has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2 (2014); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The rating will be considered based on the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a, Codes 5235-5243.  As pertinent to the thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is warranted.  Id.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

For the period prior to May 7, 2012, a 20 percent rating has been in effect for degenerative disc disease of the lumbar spine.  For a higher rating under the general formula, his symptoms must at least more closely approximate forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.7 (Where there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.). 

The general formula rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Codes 5235-5243.  Nevertheless, when evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40 , 4.45, DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Here, however, the Veteran is already in receipt of more than the minimum compensable rating.

Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).

In May 2006, the Veteran complained of pain in his lower back and worsening pain at bedtime with difficulty sleeping.  He added that standing for extended periods and walking long distances also worsened his pain, but his pain was diminished with sitting.  He rated his average pain level anywhere from a 3-5/10.  He has had no recent treatment with the exception of pain medications.  He walked into the office with a normal gait, sat comfortably in the chair, and participated fully in his examination.  He had no difficulty accessing the examination table independently.  He demonstrated good, active range of motion about the lumbar spine with flexion, extension, lateral flexion, and rotation.  See Medical Treatment Record, Non-Government (MTR - NGT) received October 12, 2007.

July 2006 correspondence from Dr. D. L indicates the Veteran had chronic low back pain with frequent exacerbations.  He also had mild central spinal stenosis at L3-4 and nerve root impingement at L4, and moderate disc degeneration and bulging discs at L4-5.  Due to the stenosis, the Veteran was unable to negotiate more than one block without having to stop and rest.  The physician noted the Veteran had severe disability as a result of his chronic low back pain and spinal stenosis.  See MTR - NGT received August 14, 2006.

On March 2007 VA examination, the Veteran reported he had been to physical therapy and received exercises to help with his back problem.  He also has received cortisone shots, with the last one having been in October, which provided 3 to 4 months of relief.  Currently, his back pain increased with getting up, sitting down, and ambulation.  Sitting or lying down decreased the pain.  He took medications that helped, but he was unable to drive when he took Vicodin because it caused sleepiness.  No back brace, wheelchair, walker or cane was used to assist him, but he did use stair railings.  He was independent in dressing, but he was limited in walking, unable to do sports, and he had no physician ordered bedrest.  

The clinician noted there were no flare-ups on the current examination.  The Veteran could stand independently, but increased effort was needed to get to a standing position.  There was tenderness along the mid lumbar and marked limitation of motion with 40 degrees of forward flexion, 10 degrees of extension and bilateral lateral bending, and 15 degrees of bilateral rotation.  No additional loss was found with repetitive testing nor was there lack of endurance, fatigue, or weakness; however, there was increased pain, particularly with extension.  See VA Examination received March 5, 2007.



August 2007 records show he complained of low back pain and indicated he had two epidural steroid injections in July.  Before the shots his pain was a 10/10 in severity, but now he rated it as a 3/10.  He stated his low back pain was worse during the day with activity.  See MTR - NGT received October 12, 2007.

A September 2007 private treatment record notes the Veteran complained of low back pain with an occasional sharp quality.  He noted diminished pain with the use of Cymbalta and rated his average pain level as a 2-7/10.  The physician noted that the Veteran walked into the office with a normal gait, sat comfortably in the chair, participated fully in the examination, and had no difficulty accessing the examination table independently.  See MTR - NGT received October 12, 2007.

July 2008 records show that the Veteran reported his pain was made worse with bending backward, forward, to same side, to opposite side, while driving, going up or down stairs, lying down, standing, walking, when stressed, in cold weather, doing housework, and during physical activity.  Pain improved with massage, nerve block injections, physical therapy, and TENS unit.  At its worst his back pain was 10/10 in severity and at its best it was 4/10.  His pain was currently 10/10 and the physician could reproduce pain with flexion, extension, and bilateral rotation.  His gait was normal and there was no subluxation or instability.  A few days later he described his low back pain as 8 out of 10 in severity.  Forward flexion was to 50 degrees with strength 3+/5.  A functional assessment indicated he could walk, stand, sleep at night, lift/carry, and do house/yard work with some difficulty and he was limited by low back pain.  He also received a lumbar facet injection that month.  See MTR - NGT received March 23, 2009.

The Veteran received additional lumbar facet injections and therapy in August and September 2008.  During the course of these months the severity of his pain varied and ranged from 1-2 out of 10 to 8 out of 10.  Forward flexion was to 60 degrees and strength was 4/5 when his pain was reported as 4/10 in severity.  Functionally, there was no change in his sitting, which was limited from 20 to 30 minutes, going up or down stairs, and with sleeping at night.  His walking was improved with limitation to 20 minutes and standing improved with limitation to 10 minutes.  There was also improvement with transferring positions, getting dressed, and functional activity tolerance.  He was able to walk 20 minutes on a treadmill during a time when he reported that the severity of his pain was 8/10.  See MTR - NGT received March 23, 2009.

On December 2009 VA examination, the Veteran reported having continuing low back pain since his last examination and he continued to receive injections in his back that typically provided one to two months relief. He also had some facet injections that provided 3 to 4 months of relief.  He took medication daily and had physical therapy intermittently.  Back pain was constant and increased with standing and decreased with sitting.  He could walk approximately 1/3 of a block before needing to stop, followed by a 15 break before starting again.  He used a cane, but this was due to falling caused by severe leg pain that caused it to give out.

On examination, he ambulated with a cane and required increased effort to stand.  There was no evidence of weakness or instability with ambulation.  Lumbar forward flexion was to 50 degrees, extension was to 10 degrees, bilateral lateral flexion was to 20 degrees, and bilateral rotation was to 20 degrees.  Repetitive testing did not reveal additional loss of motion, lack of endurance, fatigue, or weakness.  Pain was at the end range with flexion, extension, and lateral bending.  X-rays revealed hypertrophic degenerative disease with osteophytes of the vertebral body margins, which were large laterally on the left side at L4-5, both sides of L2-3, L3-4, and L5-S1, and anteriorly at L1-2 and between L3-4.  See VA Examination received December 14, 2009.  

A December 2010 MRI of the lumbar spine  revealed degenerative disease with varying degrees of disc narrowing, dorsal disc bulging, ligamentum flavum hypertrophy, and facet arthropathy.  The findings were most pronounced at L4-5 and L5-S1.  See MTR - NGT received January 3, 2011.

On January 2011 VA genitourinary examination, the Veteran indicated he was able to ambulate short distances, but for long distances he relied on local wheelchairs that he found at hospitals or other places.  He was also able to use the cane.  The examiner noted that the Veteran was slow getting off of the wheelchair and moving about, but he was able to perform all duties requested, and that the December 2010 MRI showed significant degenerative disease of the lumbar spine.  According to the Veteran there were no significant changes of his back.  See VA examination received January 10, 2011.

A December 2011 VA treatment record indicates the Veteran's low back was doing well and he was off narcotic medication before an accident in August of that year, but since then he had a recurrence of back pain and was back on narcotic medication.  See MTR - Government received April 12, 2012. 

The Veteran's lumbar spine flexion has not been limited to 30 degrees or less any time prior to May 7, 2012.  However, he clearly experienced limited ambulation and X-ray and MRI findings in 2009 and 2010 revealed significant degenerative disease.  There is also a strong suggestion in the December 2009 examination that his pain medication, which he took on a daily basis, and injections aided him in his range of motion testing.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  Taken together, the evidence demonstrates that the Veteran had pathology and functional impairment of the lumbar spine that more closely approximates the criteria for a 40 percent rating.  A 40 percent rating is thereby warranted as of the date of the December 2009 examination.  

Prior to the December 2009 examination, there was insufficient evidence to support a higher rating.  Even though the July 2006 letter from Dr. D. L indicates the Veteran had severe low back disability that included frequent exacerbations of low back pain and being unable to walk more than one block before resting, other evidence of record reflects less severe impairment.  Most notably, just 2 months prior to the letter, the Veteran reported having increased pain with walking long distances and pain that averaged 3-5 out of 10 in severity.  The examiner also found the Veteran had no difficulty moving about the room independently and that there was good active range of motion.  Therefore, the May 2006 treatment record reflects a far greater level of mobility than the private physician indicated.  While a March 2006 treatment record from Dr. D. L does show the Veteran complained of low back and bilateral hip pain that was aggravated by walking and caused him to stop and rest due to pain; however, it neither mentions the distance or frequency at which this occurred.  See MTR - NGT received January 24, 2007.  

The May 2006 record from a different physician provided a more detailed account of the Veteran's symptoms; therefore, the Board finds it to be more probative.  Also more probative due to thoroughness is a July 2008 functional assessment of the lumbar spine that shows his low back problem only created some difficulty in walking and standing.  In making this determination, the Board does not disregard the July 2006 letter, but since the more detailed history and functional assessment show the Veteran's walking was not significantly impaired and the average pain level was low to moderate, the more limited ability to ambulate due to pain noted by Dr. D. L does not appear to reflect his normal level of functioning and, therefore, it more likely represents infrequent or intermittent occurrences.  

Even with the Veteran's complaints of pain and flare-ups that were produced by various activities, there was no evidence of additional loss of motion/function, lack of endurance, fatigue, or weakness with repetition on VA examinations in 2007 or in treatment records through 2008.  His use of pain medications were not a significant factor of his treatment regimen at that time either.  In September 2008, the Veteran was able to walk on a treadmill for 20 to 25 minutes even while having significant pain at a level of 8/10.  See MTR-NGT received March 23, 2009.  The March 2007 VA examination indicated he was limited in walking, which is already established, but it is not specific as to the degree in which he was limited.  The Veteran did state he worked as a substitute teacher 3 days a week, but did not work twice a week due to being unable to get up to work due to his back problems; however, since it is unclear if this is due to pain or functional impairment/loss, an increase may not be based on this evidence alone.  The Court has clarified that the mere presence of pain does not, by itself, constitute functional loss.  The pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-43.  Therefore, the evidence does not show that his low back disability met or approximated the criteria for a higher rating prior to December 14, 2009.

There is also no evidence in VA and private medical records of favorable ankylosis of the entire thoracolumbar spine during this period.  Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Codes 5235-5243, Note (5).

Although the Board found that the lumbar disability more closely approximated the criteria for a 40 percent rating beginning December 14, 2009, a rating in excess of this is not warranted at any time during the appeal period.  To do so, the disability must at least be manifested by or approximate unfavorable ankyloses of the entire thoracolumbar spine.

In addition to the above, the Veteran reported on examination in May 2012  that he continued treatment and medications that helped manage pain to a level he could tolerate.  He also had facet injections in the past year that were helpful.  His low back pain varied in intensity and pain flare-ups could be to 10/10 or more.  Standing increased his pain, and walking less than one block produced leg weakness, so he used a power shopping cart in stores.  Pain flare-ups were "off the chart".  With activity, cooking, cleaning, and bending, back pain increased for 2-3 days and then he needed to rest and avoid activity.  Using steps to get to the basement to do laundry caused increased back pain for days following.

On examination, lumbar forward flexion was to 30 degrees with pain at the end range; extension was to 0 degrees with pain at 0; right lateral flexion was to 20 degrees and left lateral flexion to 15 degrees with pain at the end for both end ranges; and bilateral rotation was to 20 degrees with pain at the end range.  The Veteran was unable to perform repetitive testing since there was additional limitation due to pain with 1 or 2 repetitions.  Muscle strength was 4/5 and his cane use was constant, while he occasionally used a wheelchair, powered shopping cart, or braces.  See VA Examination received May 7, 2012.

On June 2014 VA examination, the Veteran continued to report having significant low back pain that increased with activity such as standing and walking.  He used a cane to help prevent falls and has fallen twice since a MVA in 2011.  He was positive for flare-ups with standing or walking, which increased pain.  

On examination, lumbar forward flexion was to 50 degrees, extension was to 10 degrees, bilateral lateral flexion was to 15 degrees, and bilateral rotation was to 20 degrees; all were without painful motion and there was no change in the range of motion when repetitive testing was performed.  Contributing factors to his disability were less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  No flares were witnessed during or following the three repetitions of motion; therefore, significant additional limitations of functional ability due to pain, weakness, fatigability, or incoordination could not be determined or described without speculation.  See C&P Exam received June 12, 2014.

In April 2015, the Veteran indicated that he had not been prescribed bedrest by any physicians and that they had been good at prescribing medication.  The Veteran described himself as a "doer" and because he wanted to be active there were times he ended up in bed for 4 consecutive days and was unable to get up.  There were also times when he needed bedrest but did not ask for it.  See pages 11, 12, 14, and 15 of Hearing Transcript.  The Veteran testified to falling occasionally.  See page 16 of Hearing Testimony.  His back disability limited him and prevented him from doing things with friends.  See page 18 of Hearing Testimony.  He used a special chair at home especially for his back that he used for watching television and reading.  See page 19 of Hearing Testimony.

The Board finds that the criteria for an evaluation greater than 40 percent, are not met or more nearly approximated at any time during this period.  Neither the medical nor lay evidence indicates that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Codes 5235-5243, Note (5).

The examination reports consistently indicate that the Veteran retains an active, albeit limited, range of motion, so a rating higher than 40 percent based on ankylosis is therefore not warranted.  

Alternatively, intervertebral disc syndrome may be rated based on incapacitating episodes.  Different ratings are assigned based on the number and duration of incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  While the May 2012 VA examiner indicated the Veteran had intervertebral disc syndrome, she also noted that he did not have any incapacitating episodes during the past 12 months and previous records also note there was no prescribed bed rest.  An increased evaluation, therefore, is not warranted under Diagnostic Code 5293 or 5243.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his service-connected disability according to the appropriate diagnostic code.  Thus, taking into consideration both lay and medical evidence, an increased rating is only warranted from December 14, 2009 to May 12, 2012.

In sum, for the reasons discussed above, the preponderance of the evidence is against a rating in excess of 40 percent, therefore, the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Extraschedular

A rating in excess of an assigned schedular evaluation may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

With respect to the first prong of the analysis, the Veteran's low back disability is reasonably described in the rating criteria.  The Veteran's disability is shown to produce pain, painful motion, functional loss, and limitation of motion of the lumbar spine, which are contemplated by the rating criteria and 38 C.F.R. §§ 4.40, 4.45, 4.59.  While the ameliorative effect of medication may not be considered in rating the disability on a schedular basis, there is no such restriction for extraschedular ratings.  As previously noted above, the Veteran received medication and injections that have significantly reduced his low back symptoms, particularly his pain.

The Board finds that there is no evidence that the Veteran's service-connected low back disability presented such an unusual or exceptional disability picture at any time during the appeal period so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  The Board acknowledges the Veteran's complaints that his disability interferes with his ability to work, however, this is contemplated in the assigned ratings and the Board finds that his symptoms have been adequately addressed by the rating criteria.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased endurance and interference with standing and weight bearing.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet .App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Accordingly, it is not necessary to proceed to the second step and a referral is not warranted.

III. TDIU

As an initial matter, the Board notes that while the decision above granted an increased rating for a portion of the appeal period, it does increase the overall combined ratings for the Veteran's service-connected disabilities.  As such, the matter need not be remanded to the RO to readjuidcate it in the first instance since, the combined ratings remained at 40 and 60 percent.

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ." 

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single incident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  

Where the threshold minimum percentage standards in 38 C.F.R. § 4.16(a) are not met, but the Veteran is determined to be unable to secure or follow a substantially gainful occupation by reason of service-connected disability, the rating boards should refer the claims file to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001). 

38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

For the purpose of this analysis, the Veteran has one disability.  Service connection is in effect for a lumbar disability, bilateral lower extremity radiculopathy, and post-operative residuals of a pilonidal cyst.  As shown by the rating decisions and medical evidence, all of these disabilities originated from the same in-service injury to the low back, so they are considered one disability.  38 C.F.R. § 4.16(a).  Notably, he has no other service-connected disabilities.  In light of the above decision, the total rating is 40 percent since March 31, 2006 and 60 percent starting December 14, 2009, so his disability only meets the schedular requirements since December 14, 2009.  

Under these circumstances, whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for the period prior to December 14, 2009 must be considered as a possible extraschedular evaluation under 38 C.F.R. § 4.16(b), whereas the period beginning December 14, 2009 must be considered under 38 C.F.R. § 4.16(a).  The Board concludes that the preponderance of the evidence of record does not show that the Veteran's service-connected disability precludes substantial gainful employment for either time period.


The Veteran has completed a Bachelor's of Science degree and some graduate work.  He was a deputy director for 7 or 8 years prior to retiring.  The job required researching the background on a given issue that was in dispute or an employee disciplinary action.  After reading all of the material he would go to the supervisor's office to discuss the matter prior to the hearing.  See page 12 of Hearing Transcript.  His representative clarified for the hearing that the Veteran reported that this last job involved sitting in an office 50 percent of the time and that he walked and used elevators to get to the different departments.  The Veteran indicated he had discomfort doing these things.  See pages 13 and 14 of Hearing Transcript.  See C&P Exam received June 12, 2014.

The Veteran also reported he was retired from teaching in 1999, but this was not specifically due to his back.  He was still a substitute teacher 3 times a week, but was unable to get up and teach 2 times a week due to back problems.  See VA Examination received March 5, 2007.  

Records in May and June 2007 show that that he also worked as a chief program Officer in a school program, which was an alternative to incarceration for young adults, and as a consultant.  See MTR - NGT received October 12, 2007.

The Veteran's low back disability has been described above and need not be repeated.  

Regarding radiculopathy, on December 2009 VA examination the Veteran had mild sensory loss along the lateral aspect of the calf extending into the foot.  Deep tendon reflexes were 2+ at the patella and 1+ at the Achilles.  Muscle strength was 5/5.

In January 2010, the Veteran had low back pain that radiated to his legs and knees, and chronic bilateral leg muscle weakness.  See MTR - GT received September 3, 2010.  Later that year in November he reported shooting pain in his legs and that his right leg "gives out" causing him to fall down.  The physician noted that the muscle weakness was from peripheral neuropathy.  See MTR - GT received March 8, 2011.

On May 2012 VA examination, the Veteran's bilateral lower extremity radiculopathy was manifested by intermittent severe pain and paresthesia and/or dysesthesias, and moderate numbness.  Bilateral ankle reflexes were 1+ and there was diminished sensation in the lower legs/ankles and feet. The overall severity of his radiculopathy was moderate. 

On June 2014 VA examination, he had an asymptomatic post pilonidal cyst surgical scar that had no functional impact on his ability to work.  He has enjoyed a long and successful professional career.  On a separate spine examination that same month, he had hypoactive reflexes in the ankle bilaterally and diminished sensation in the lower leg/ankle and foot.  He had moderate radicular symptoms that increased with standing or walking.  See C&P Exams received June 12, 2014.

The Veteran is shown to be well educated and that he has held administrative and sedentary employment.  As shown, he even was engaged in substantial gainful employment at least during the early part of the appeal period, which demonstrates his physical disabilities did not preclude sedentary employment.  In fact, the evidence shows he reported on VA examinations in March 2007 and December 2009 that sitting decreased his back pain.  September 2007 and July 2008 records also indicate that nerve block injections, massage, physical therapy, TENS unit, and medication lessened his symptoms, which further support his ability to engage in sedentary employment.

Even when the Veteran's lumbar disability and radiculopathy had worsened and the percentage requirement of 60 percent was met, the evidence continued to show he was capable of substantial gainful employment.  

The June 2014 VA examiner indicated that due to the service-connected back condition, the Veteran would be limited to sedentary work.  He also should be allowed to stand up and change positions every 30 minutes, and lifting and carrying were limited to one hand since he used a cane.  Walking and standing were limited to 5 minutes before resuming a sitting position.  Within these parameters, the physician opined that the Veteran should be able to work an 8 hour day.  The physician noted that these limitations were without regarding to his nonservice-connected conditions (including his hip replacement in 2013 and his neck condition).  These limitations are also without regard to his age.  There are no cognitive limitations due to his medications and any cognitive limitations were more likely a result of normal aging.  See C&P Exam received June 12, 2014.

The Board finds the opinion to be highly probative since it was based on an examination and review of the record, and was consistent with the evidence.  There is no probative evidence to the contrary.  The Veteran is shown to have a level of education and prior work experience that is compatible with sedentary employment and his physical impairment are not shown to preclude such employment.  

In April 2015, the Veteran testified that he was unable to work due to constant aggravation and pain in his back and legs.  He tried to do things around the house, but it led to having to get assistance since some chores left him on his back for 4 days.  His last job was a deputy director of the Department of Human Resources, which required a lot of walking.  His disability would keep him from maintaining a job for long.  See page 6 of Hearing Transcript.  When asked about a sedentary desk job, the Veteran indicated he probably could, but that he would have severe pain after sitting for 1 1/2 to 2 hours.  See pages 10 and 11 of Hearing Transcript.

The Board is cognizant of the fact that the Veteran testified that his job in human resources involved some walking around to various department, which caused discomfort, and that he could sit for 1 1/2 to 2 hours before having back pain and leg numbness.  However, there is no evidence that with periodic breaks that allowed for standing that he would be prevented from engaging in sedentary work.  Therefore, in light of his education and prior administrative experience and despite his complaints, he would not be precluded from a sedentary job within the scope described by the VA examiner.  Thus, while the Veteran indicates he does not work, the evidence fails to show that he cannot work.

There is no question that the service-connected disabilities would create some employment difficulties, but they are not shown to be to an extent that would prevent employment.  The Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.  

Accordingly, the Board finds that the claim for entitlement to TDIU must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. §§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeal therefore is denied.









	(ORDER ON NEXT PAGE)



ORDER

An initial rating in excess of 20 percent prior to December 14, 2009 and in excess of 40 percent beginning May 7, 2012 is denied.

An initial rating of 40 percent from December 14, 2009 to May 7, 2012 is granted, subject to the regulations governing payment of monetary awards.

A TDIU is denied.



____________________________________________
MICHAEL A. HERMAN

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


